DETAILED ACTION
This is in response to applicant’s amendment/response filed on 07/21/2022, which has been entered and made of record. Claim(s) 1, 10 have been amended. Claim(s) 11 is added. Claim(s) 1-11 are pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akachi et al. (US 20200164797) in view of Katagiri et al. (US 20210394677), and further in view of Takasu et al. (US 20150015962).
Regarding claim 1, Akachi discloses A display control method used for a control system that controls a behavior of a host-vehicle to perform a lane change (Akachi, “[0027] The drive assist device 20 is an on-board device that has a function of an advanced driving assistant system (ADAS) and a function of an automatic-drive control system, for example. [0066] The vehicle warning 321c includes, as types, information such as “front collision”, “rear collision”, “pedestrian”, “bicycle”, “drifting”, and “lane departure”.”), the display control method comprising: 
displaying a first image on a head-up display that displays an image superimposed on a scene ahead of the host-vehicle (Akachi, fig.12, “[0118] FIG. 12 is a diagram (part 1) illustrating an example of the output information. Since the vehicle A is approaching a front vehicle to consequently have a distance to the front vehicle of a predetermined distance or shorter, the drive assist device 20 transmits vehicle warning with a type “front collision” to the warning output device 10.”), 
displaying a second image on a meter display provided to a meter unit that displays a meter of the host-vehicle, wherein the second image includes a second vehicle icon that is a figure indicating a vehicle (Akachi, fig.12, “[0120] FIG. 12C is an example of display of the meter display 406 in this example. A display screen 1721 of the meter display 406 includes a display area 1722. In this example, since the vehicle warning reception unit 115 has received the vehicle warning with the type of “front collision”, the output determination unit 116 refers to the storage unit 120 to thereby identify the output information indicating a state being a factor of “front collision” and display the output information in the display area 1722. A state where the vehicle A is approaching the front vehicle is displayed in the display area 1722 in FIG. 12C.”). 
On the other hand, Akachi fails to explicitly disclose but Katagiri discloses wherein the first image includes a first vehicle icon that is a figure indicating a vehicle and a first character string arranged one of above or below the first vehicle icon; and a second character string that is arranged the other of above or below a second vehicle icon (Katagiri, fig.8C, fig.16A-1,  “[0105] FIG. 8C is an image including a character and some icons that call attention to the occupant of the vehicle based on the time to collision (TTC) with an object, according to the present embodiment. More specifically, the image of FIG. 8C indicates that attention should be paid to the distance to the object by an icon 304 of a preceding vehicle and a message 305 saying “watch ahead.” [0026] FIG. 16A-1, FIG. 16A-2, FIG. 16B-1, FIG. 16B-2, FIG. 16C-1, and FIG. 16C-2 are diagrams each illustrating a display mode where the size or thickness of text or character and the brightness are changed and complementary colors are used, according to an embodiment of the present disclosure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Akachi and Katagiri. That is, applying the arrangement of the vehicle icon with upper character string of Katagiri to the HUD display of Akachi, and applying the arrangement of the vehicle icon with lower character string of Katagiri to the meter display of Akachi. The motivation/ suggestion would have been a display controller can be provided that can adjust the visual recognizability of a desired item of contents of data. (Katagiri, [0009]).
On the other hand, Akachi in view of Katagiri fails to explicitly disclose but Takasu discloses wherein the second character string includes at least the first character string (Takasu, fig.17, “[0151] While the above-described process represents the case of guiding the sight line from the HUD display area 107 toward the right side display 13, the warning message for explaining the content of the warning can be displayed on the third display area 12a of the left side display 12, and the sight line can be guided from the HUD display area 107 toward the left side display 12. Specifically, sequential lighting of the five guide lights 111b, 111d, 111f, 113a, and 113b in this order can guide the sight line from the HUD display area 107 toward the third display area 12a of the left side display 12”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Takasu into the combination of Akachi and Katagiri. That is, applying the displaying contents on the meter display and HUD display of Takasu to the first and second character strings of Akachi and Katagiri. The motivation/ suggestion would have been to provide a head-up display device and a display unit that can easily guide the sight line of a driver (Takasu, [0012]).
Regarding claim(s) 10, it recites similar limitations as claim 1 except that “a controller that controls a head-up display, meter display provided to a meter unit that displays a meter of the host-vehicle”.
Akachi further discloses a controller that controls a head-up display, meter display provided to a meter unit that displays a meter of the host-vehicle (Akachi, “[0029] The drive assist device 20 is communicably connected to an exterior-imaging camera 401. The warning output device 10 is also communicably connected to an interior-imaging camera 402, a seat vibration function 403, a speaker 404, a head-up display 405, and a meter display 406. [0035] The control unit 110 performs centralized control of the entire warning output device 10. [0120] FIG. 12C is an example of display of the meter display 406 in this example. A display screen 1721 of the meter display 406 includes a display area 1722”).
Regarding claim 2, Akachi in view of Katagiri and Takasu discloses the display control method according to claim 1, wherein the second character string includes the first character string, has been disclosed. 
On the other hand, Akachi in view of Katagiri fails to explicitly disclose but Takasu discloses the first character string indicates contents notified to a driver by the control system; and a third character string indicating a reason why the first character string is notified; and the third character string is displayed only on the meter display (Takasu, “[0122] The example illustrated in FIG. 17 assumes a situation in which an abnormality such as a failure has occurred, and, unlike in the normal state, a warning message MSG1 (content explanation element) is displayed as a right screen display content 92B in the second display area 13a of the right side display 13. The specific content of the warning message MSG1 is, for example, the following. [0123] "`!` Brake may stop working. Stop vehicle immediately at safe place." [0156] This can guide the sight line of the driver from the ambient display area 109 on the combiner 17 on which the warning informing element 108 that is a simple pattern is displayed to the right side display 13 of the meter unit 11 on which the detailed warning message MSG1 related to the warning informing element 108”). The same motivation of combining Takasu into Akachi and Katagiri in claim 1 applies here.
Regarding claim 3, Akachi in view of Katagiri and Takasu discloses The display control method according to claim 1.
Akachi further discloses a notification sound is output to the driver in accordance with a display of the first character string and the second character string (Akachi, “[0061] For example, when the warning output device 10 determines to output the output identification information 122a included in the top record in the output warning information 122 illustrated in FIG. 2, information specified by the head-up display 122b and the meter display 122c included in the record is output. Furthermore, the audio information 122e producing a speech sound of “Be careful not to look away. Pay attention to the distance to the front vehicle.” is output via the speaker 404”).
On the other hand, Akachi in view of Katagiri fails to explicitly disclose but Takasu discloses wherein the first image is displayed on the head-up display, and the second image is displayed on the meter display such that the first character string and the second character string are displayed at the same time (Takasu, “[0007] Such a head-up display device can be used, for example, for displaying the traveling speed of the vehicle. The driver can view the speed display without a large amount of movement of the sight line or focus adjustment while facing forward, so that the head-up display device is suitable for displaying important information, such as the vehicle speed. [0009] Hence, it is conceivable that, when malfunction occurs, the warning indication is displayed on the combiner, and at the same time, the information, such as a text, to explain the content is displayed on another display section, for example, a meter unit.”). The same motivation of combining Takasu into Akachi and Katagiri in claim 1 applies here.
Regarding claim 4, Akachi in view of Katagiri and Takasu discloses The display control method according to claim 1.
Akachi further discloses the second vehicle icon indicates the host-vehicle; and the second image shows a travelling state of a vehicle around the host-vehicle when the host-vehicle is viewed from above (Akachi, “[0120] FIG. 12C is an example of display of the meter display 406 in this example. A display screen 1721 of the meter display 406 includes a display area 1722. For example, information describing a state being a factor of the warning is displayed in the display area 1722. In this example, since the vehicle warning reception unit 115 has received the vehicle warning with the type of “front collision”, the output determination unit 116 refers to the storage unit 120 to thereby identify the output information indicating a state being a factor of “front collision” and display the output information in the display area 1722. A state where the vehicle A is approaching the front vehicle is displayed in the display area 1722 in FIG. 12C.”).
On the other hand, Akachi in view of Takasu fails to explicitly disclose but Katagiri discloses wherein the first vehicle icon indicates a preceding vehicle that travels on a same lane as the host- vehicle; the first image shows a travelling state of a vehicle ahead of the host-vehicle when the driver of the host-vehicle looks a forward direction (Katagiri, fig. 8B, fig.8C, “[0105] FIG. 8C is an image including a character and some icons that call attention to the occupant of the vehicle based on the time to collision (TTC) with an object, according to the present embodiment. More specifically, the image of FIG. 8C indicates that attention should be paid to the distance to the object by an icon 304 of a preceding vehicle and a message 305 saying “watch ahead.””). The same motivation of combining Katagiri and Akachi in claim 1 applies here.
Regarding claim 7, Akachi in view of Katagiri and Takasu discloses The display control method according to claim 2. 
Akachi further discloses wherein if the control system proposes the lane change to the driver (Akachi, “[0066] The vehicle warning 321c includes, as types, information such as “front collision”, “rear collision”, “pedestrian”, “bicycle”, “drifting”, and “lane departure” ”). 
On the other hand, Akachi in view of Katagiri fails to explicitly disclose but Takasu discloses the first image is displayed on the head-up display, and the second image is displayed on the meter display such that the first character string and the second character string are displayed at the same time (Takasu, “[0007] Such a head-up display device can be used, for example, for displaying the traveling speed of the vehicle. The driver can view the speed display without a large amount of movement of the sight line or focus adjustment while facing forward, so that the head-up display device is suitable for displaying important information, such as the vehicle speed. [0009] Hence, it is conceivable that, when malfunction occurs, the warning indication is displayed on the combiner, and at the same time, the information, such as a text, to explain the content is displayed on another display section, for example, a meter unit.”). The same motivation of combining Takasu into Akachi and Katagiri in claim 1 applies here.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akachi et al. (US 20200164797) in view of Katagiri (US 20210394677) and Takasu et al. (US 20150015962), and further in view of Yan (US 20190146495).
Regarding claim 5, Akachi in view of Katagiri and Takasu discloses The display control method according to claim 1.
On the other hand, Akachi in view of Katagiri and Takasu fails to explicitly disclose but Yan discloses wherein in a case of a time period during which the control system may not perform the lane change, the second character string indicates contents of a control state currently performed by the control system (Yan, “when the vehicle drives on a freeway, the driver may miss an exit guided by the navigation apparatus due to difficulty of lane change by traffic congestion. In this case, the navigation apparatus may recalculate a new route to the destination position, and generates an alternative route guides to a new exit. The navigation apparatus provides new route guidance to the driver.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yan into the combination of Akachi, Katagiri and Takasu. That is, adding the content control of Yan to the meter display of Akachi, Katagiri and Takasu. The motivation/ suggestion would have been the navigation apparatus may recalculate a new route to the destination position, and generates an alternative route guides to a new exit (Yan, [0002]).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akachi et al. (US 20200164797) in view of Katagiri (US 20210394677) and Takasu et al. (US 20150015962), and further in view of Yan (US 20190146495) and Goncalves (US 20180272944).
Regarding claim 6, Akachi in view of Katagiri and Takasu, Yan discloses The display control method according to claim 5.
On the other hand, Akachi in view of Katagiri and Takasu, Yan fails to explicitly disclose but Goncalves discloses wherein the second content in a transparent state is displayed such that the second content is superimposed on another element included in the second image (Goncalves, “[0040] where the object area 106 and the position 108 for the secondary image at least partially overlap, the secondary image 104 may be displayed, but the transparency of the secondary image may be adjusted (e.g., such that the secondary image is partially transparent), as is shown in FIG. 4.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Goncalves into the combination of Akachi, Katagiri and Takasu, Yan. That is, adding the displaying transparently based on overlapping of Goncalves to the second character string of Akachi, Katagiri and Takasu, Yan. The motivation/ suggestion would have been this may allow a user to better discern certain aspects depicted in the primary image (Goncalves, [0040]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akachi et al. (US 20200164797) in view of Katagiri (US 20210394677) and Takasu et al. (US 20150015962), and further in view of Fujimura et al. (US 20190072957).
Regarding claim 9, Akachi in view of Katagiri and Takasu discloses The display control method according to claim 2. 
On the other hand, Akachi in view of Katagiri fails to explicitly disclose but Takasu discloses the second image is displayed on the meter display such that the first character string and the second character string are displayed at the same time (Takasu, “[0007] Such a head-up display device can be used, for example, for displaying the traveling speed of the vehicle. The driver can view the speed display without a large amount of movement of the sight line or focus adjustment while facing forward, so that the head-up display device is suitable for displaying important information, such as the vehicle speed. [0009] Hence, it is conceivable that, when malfunction occurs, the warning indication is displayed on the combiner, and at the same time, the information, such as a text, to explain the content is displayed on another display section, for example, a meter unit.”). The same motivation of combining Takasu into Akachi and Katagiri in claim 1 applies here.
On the other hand, Akachi in view of Katagiri and Takasu fails to explicitly disclose but Fujimura discloses wherein if a transition condition of a transition to a second mode is established during a first mode, the second mode being a mode in which the driver needs to slightly touch a steering with a hand, and the first mode being a mode in which the driver can release the hand from the steering, the first image is displayed on the head-up display, and the first character string includes contents for urging the driver to hold the steering (Fujimura, “[0027] The HMI device 6 is provided by a head-up display, a speaker, or the like. When receiving the display command signal from the navigation device 2, the HMI device 6 shows display information such as a warning, a route guidance, or the like on the head-up display in response to the display command signal. [0038] When the automated driving system 1 is in the automated driving state and all of the multiple determination items are determined as positive, the driving switch controller 7b transmits the manual driving switch signal to the traveling track management device 4 and causes the automated driving system 1 to switch from the automated driving to the manual driving. Specifically, the notification controller 7d causes the head-up display to display or causes the speaker to output the information that urges the seating on the driver seat, the awakening, the acceptance of the switch from the automated driving to the manual driving, or the grasp of the steering wheel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fujimura and Takasu into the combination of Akachi and Katagiri. That is, applying the displaying of meter image and HUD image at the same time of Takasu to the display system of Akachi and Katagiri, and then adding the notification mechanism of Fujimura to the HUD display of Akachi, Katagiri and Takasu. The motivation/ suggestion would have been When at least one of the plurality of determination items is determined as negative, the automated driving system notifies a driver of notification information for urging a reaction of the driver (Fujimura, [0005]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, it recites, wherein if contents of the lane change proposed to the driver by the control system include a first lane change, and a second lane change following the first lane change, the second character string displayed in the first lane change includes the first character string, and the third character string; and the second character string displayed in the second lane change includes the first character string, but does not include the third character string.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders obvious the combination of elements recited in the above claim(s) as a whole.
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance:
References of record, taken alone or in combination, fail to teach or fairly suggest the display control method called for in present independent claim 11, particularly, among other elements of the method, wherein when the control system proposes a first lane change and a second lane change following the first lane change, the second character string displayed in the first lane change includes the first character string and a third character string, and the second character string displayed in the second lane change includes the first character string without the third character string.
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 
The applicant submits: Akachi fails to show both the head-up display and the meter display having a vehicle icon and a character string (Remarks, page 7, 2nd paragraph).
The examiner respectfully disagrees. Akachi teaches a head-up display and a meter display. Katagiri teaches a vehicle icon and a character string are arranged in a vehicle display under a display mode. It is the combination of Akachi and Katagiri to teach both the head-up display and the meter display having a vehicle icon and a character string. That is, applying the arrangement of the vehicle icon with upper character string of Katagiri to the HUD display of Akachi, and applying the arrangement of the vehicle icon with lower character string of Katagiri to the meter display of Akachi.
The remaining of the applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        8/10/2022el